Order unanimously affirmed without costs. Memorandum: The Erie County Department of Social Services (DSS) met its burden of proving by clear and convincing evidence that it had exercised diligent efforts to strengthen and encourage the parent-child relationship (see, Social Services Law § 384-b [7] [a]; Matter of Jamie M., 63 NY2d 388, 395; Matter of Sheila G, 61 NY2d 368, 384; Matter of Michael Allen S., 187 AD2d 978). Further, the evidence presented at the hearing adequately supports the determination of Family Court that respondent failed to plan for the future of her children for a period of one year after the children came into the custody of DSS. We have reviewed respondent’s remaining argument and find it to be without merit. (Appeal from Order of Erie County Family Court, O’Donnell, J.—Terminate Parental Rights.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.